          Case 2:17-cv-00275-RMP                   ECF No. 161           filed 07/23/20    PageID.3023 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                   FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                                                                              EASTERN DISTRICT OF WASHINGTON
                                                                  for the_
                                                     Eastern District of Washington
                                                                                                                Jul 23, 2020
                     JADE WILCOX                                                                                   SEAN F. MCAVOY, CLERK
   on behalf of herself and all others similarly situation,
                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 2:17-CV-275-RMP
    JAMES CRAIG SWAPP, individually; and SWAPP                       )
     LAW, PLLC, doing business as Craig Swapp and                    )
                    Associates,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Unopposed Motion for Final Approval of Class Action Settlement, ECF No. 149, is GRANTED,
’
            and the Settlement Agreement is APPROVED. All claims alleged in the Amended Complaint, including
            class claims against Defendants, are dismissed with prejudice. Class Counsel’s Motion for an Award of
            Attorneys’ Fees and Expenses, ECF No. 144, and Plaintiff’s Motion for Class Representative Service
            Award, ECF No. 143, are GRANTED. Attorneys’ Fees and the Class Representative Service Award shall
            be paid consistent with the Settlement Agreement and this Court’s Order granting final approval of the
            Settlement Agreement.




’ decided by Judge               Rosanna Malouf Peterson




Date: July 23, 2020                                                         CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Courtney Piazza
                                                                                          (By) Deputy Clerk

                                                                             Courtney Piazza
